DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 4 and 11 - 20 in the reply filed on November 19, 2020 is acknowledged.  Accordingly, claims 5 – 10 have been withdrawn, and claims 1 – 4 and 11 – 20 are subject to examination as noted below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in part “on a shaft” at line 3.  However, claim 15 depends from claim 12 which introduces “a shaft” at line 4.  Thus, it is unclear if the shaft introduced in claim 15 is the same as the shaft introduced in claim 12.  For examination purposes, the shaft of claim 15 will be interpreted as the same as the shaft of claim 12.
The term "approximately" in claims 15 and 19 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16 recites in part “a second exhaust passage” at line 3.  However, claim 16 depends from claim 11 which introduces “a second exhaust passage” at lines 14 - 15.  Thus, it is unclear if the second exhaust passage introduced in claim 16 is the same as the second exhaust passage introduced in claim 11.  For examination purposes, the second exhaust passage of claim 16 will be interpreted as the same as the second exhaust passage of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al. (U.S. Patent Application Publication No. US 2019/0226422 A1) in view of Kern et al. (U.S. Patent No. US 4,020,809).
Regarding claim 1, Horii discloses an automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion, comprising a cylinder head (31) having a first exhaust passage (31c) internal to the cylinder head (31) (Figures 6 and 7; paragraphs [0051] and [0080]), the first exhaust passage (31c) is split within the cylinder head (31) into: a dedicated exhaust passage (31i) opening out of the cylinder head (31) via a dedicated exhaust port (31u) (Figures 6 and 7; paragraphs [0067], [0071] and [0072]); and an exhaust gas recirculation (EGR) exhaust passage (71) opening out of the cylinder head (31) via an EGR exhaust port (Figures 6 and 7; paragraphs [0080], [0081] and [0107]).
Horii discloses the claimed invention except for a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port while closing the other one of the dedicated exhaust port or the EGR exhaust port.
Kern is directed to an exhaust gas recirculation system for an engine.  Kern specifically discloses a valve assembly (26) operated to open one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) while closing the other one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) (Figures 2 and 4; column 2, lines 33 – 48; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port while closing the other one of the dedicated exhaust port or the EGR exhaust port as taught by Kern, as both references and the claimed invention are directed to engine systems with exhaust gas recirculation.  As disclosed by Kern, it is well known for an exhaust system with EGR to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port while closing the other one of the dedicated exhaust port or the EGR exhaust port.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port while closing the other one of the dedicated exhaust port or the EGR exhaust port as taught by Kern, as such a modification would ensure that sufficient exhaust is routed through the EGR passage when desired, and when EGR is not required, that the exhaust is routed through the exhaust manifold.
Regarding claim 2, Kern further discloses wherein the valve assembly (26) includes a shaft (36) (Figures 2 and 4; column 2, lines 41 – 43); and a first butterfly valve (34) fixed for rotation on the shaft (36) and aligned with the dedicated exhaust passage (31), the first butterfly valve (34) moved by axial rotation of the shaft (36) between a first butterfly valve open position allowing exhaust gas passage through the dedicated exhaust port and a first butterfly valve closed position preventing exhaust gas passage through the dedicated exhaust port (Figures 2 and 4; column 2, lines 38 – 45; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
Regarding claim 3, Kern further discloses wherein the valve assembly includes (26) a second butterfly valve (35) fixed for rotation on the shaft (36) and aligned with the EGR exhaust port (Figures 2 and 4; column 2, lines 38 – 45); and the second butterfly valve (35) is oriented approximately 90-degrees on the shaft (36) from a position of the first butterfly valve (34) and moved by axial rotation of the shaft (36) between a second butterfly valve open position allowing exhaust gas passage through the EGR exhaust port and a second butterfly valve closed position preventing exhaust gas passage through the EGR exhaust port (Figures 2 and 4; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
Regarding claim 4, upon modification of Horii in view of Kern above, the valve assembly would be positioned with an exhaust manifold (63) (Figures 6 and 7 of Horii).
Regarding claim 11, Horii discloses an automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion, comprising a cylinder head (31) of an engine (2) having a first exhaust passage (31c) internal to the cylinder head (31) (Figures 6 and 7; paragraphs [0035], [0051] and [0080]), the first exhaust passage (31c) split within the cylinder head (31) into a dedicated exhaust passage (31i) opening out of the cylinder head (31) via a dedicated exhaust port (31u) (Figures 6 and 7; paragraphs [0067], [0071] and [0072]); and an exhaust gas recirculation (EGR) exhaust passage (71) opening out of the cylinder head (31) via an EGR exhaust port (Figures 6 and 7; paragraphs [0080], [0081] and [0107]); and the cylinder head (31) further including at least a second exhaust passage (31j, 31k) internal to the cylinder head (31), the second exhaust passage (31j, 31k) being a passive exhaust passage not provided with individual flow control capability and therefore providing uninterrupted exhaust gas flow during operation of the engine (2) (Figures 6 and 7; paragraphs [0067], [0073] and [0074]).
Horii discloses the claimed invention except for a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow.
Kern is directed to an exhaust gas recirculation system for an engine.  Kern specifically discloses a valve assembly (26) operated to open one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) allowing exhaust gas flor while closing the other one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) preventing the exhaust gas flow.  (Figures 2 and 4; column 2, lines 33 – 48; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow as taught by Kern, as both references and the claimed invention are directed to engine systems with exhaust gas recirculation.  As disclosed by Kern, it is well known for an exhaust system with EGR to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow as taught by Kern, as such a modification would ensure that sufficient exhaust is routed through the EGR passage when desired, and when EGR is not required, that the exhaust is routed through the exhaust manifold.
Regarding claim 12, Kern further discloses wherein the valve assembly (26) includes a shaft (36) (Figures 2 and 4; column 2, lines 41 – 43); a first butterfly valve (34) fixed for rotation on the shaft (36) and aligned with the dedicated exhaust passage (31) (Figures 2 and 4; column 2, lines 38 – 45), and a second butterfly valve (35) fixed for rotation on the shaft (36) and aligned with the EGR exhaust port (Figures 2 and 4; column 2, lines 38 – 45).
Regarding claim 13, Horii further discloses an exhaust manifold (63) connected to the cylinder head (31) (Figures 6 and 7 paragraph [0107]).  Upon modification of Horii in view of Kern above, the valve assembly would be positioned with the exhaust manifold (63) (Figures 6 and 7 of Horii).  Kern further discloses an operator (28) connected to and rotating the shaft (36), the first butterfly valve (34) and the second butterfly valve (35) operated by rotating the shaft (36) on a longitudinal axis of rotation of the shaft (36) (Figures 2 and 4 of Kern; column 2, lines 23 – 68).
Regarding claim 14, Kern further discloses wherein the operator (28) is positioned external to the exhaust manifold and external to the cylinder head (Figures 1, 2 and 4).
Regarding claim 15, as best understood in view of the 112(b) issues noted above, Kern further discloses wherein the second butterfly valve (35) is oriented on a shaft (36) approximately 90-degrees with respect to the first butterfly valve (34) (Figures 2 and 4; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
Regarding claim 16, as best understood in view of the 112(b) issues noted above, Horii further discloses a second exhaust passage (31j, 31k), a third exhaust passage (31l, 31m) and a fourth exhaust passage (31n, 31o) positioned internal to the cylinder head (31), the second, third and fourth exhaust passages defining passive exhaust passages not provided with individual flow control capability and therefore providing uninterrupted exhaust gas flow during operation of the engine (2) (Figures 6 and 7; paragraphs [0067], [0073] and [0074]).
Regarding claim 17, Horii further discloses wherein the second exhaust passage (31j, 31k) and the third exhaust passage (31l, 31m) are combined within the cylinder head (31) into a combined exhaust passage (31p) (Figures 6 and 7; paragraphs [0067], [0073] and [0074]).
Regarding claim 18, Horii discloses an automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion, comprising a cylinder head (31) of an engine (2) having a first exhaust passage (31c) internal to the cylinder head (31) (Figures 6 and 7; paragraphs [0035], [0051] and [0080]), the first exhaust passage (31c) split within the cylinder head (31) into a dedicated exhaust passage (31i) opening out of the cylinder head (31) via a dedicated exhaust port (31u) (Figures 6 and 7; paragraphs [0067], [0071] and [0072]); and an exhaust gas recirculation (EGR) exhaust passage (71) opening out of the cylinder head (31) via an EGR exhaust port (Figures 6 and 7; paragraphs [0080], [0081] and [0107]); and an exhaust manifold (63) connected to the cylinder head (31) (Figures 6 and 7; paragraph [0107]).
Horii discloses the claimed invention except for a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow, and the valve assembly positioned within the exhaust manifold.
Kern is directed to an exhaust gas recirculation system for an engine.  Kern specifically discloses a valve assembly (26) operated to open one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) allowing exhaust gas flor while closing the other one of the dedicated exhaust passage (31) or the EGR exhaust passage (32) preventing the exhaust gas flow.  (Figures 2 and 4; column 2, lines 33 – 48; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow as taught by Kern, as both references and the claimed invention are directed to engine systems with exhaust gas recirculation.  As disclosed by Kern, it is well known for an exhaust system with EGR to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horii to include a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow as taught by Kern, as such a modification would ensure that sufficient exhaust is routed through the EGR passage when desired, and when EGR is not required, that the exhaust is routed through the exhaust manifold.  Additionally, upon modification of Horii in view of Kern above, the valve assembly would be positioned with the exhaust manifold (63) (Figures 6 and 7 of Horii).  
Regarding claim 19, as best understood in view of the 112(b) issues noted above, Kern further discloses wherein the valve assembly (26) includes a shaft (36) (Figures 2 and 4; column 2, lines 41 – 43); a first butterfly valve (34) fixed for rotation on the shaft (36) and aligned with the dedicated exhaust passage (31) (Figures 2 and 4; column 2, lines 38 – 45), and a second butterfly valve (35) fixed for rotation on the shaft (36) and oriented approximately 90-degrees with respect to the first butterfly valve (34) (Figures 2 and 4; column 3, line 60 – column 4, line 4; column 4, line 30 – column 5, line 2).
Regarding claim 20, Horii further discloses a second exhaust passage (31j, 31k), a third exhaust passage (31l, 31m) and a fourth exhaust passage (31n, 31o) positioned internal to the cylinder head (31), the second, third and fourth exhaust passages defining passive exhaust passages not provided with individual flow control capability and therefore providing uninterrupted exhaust gas flow during operation of the engine (2) (Figures 6 and 7; paragraphs [0067], [0073] and [0074]).

Conclusion
Accordingly, claims 1 – 4 and 11 – 20 are rejected, and claims 5 – 10 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746